DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  The claim preamble of a “tire vulcanization device comprising:” is repeated on line 14.  This is inessential and in improper claim format, so the repeated preamble on line 14 should be removed.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  The claim element on lines 13-14 “to put the green tire inside” is inaccurate.  The green tire has already been mounted, or put onto, the lower mold half in a previous step.  It may be more accurate to amend this element to cite “to enclose (or to position) the green tire inside” after the mold closing steps.  Appropriate correction is required.
For the sake of compact prosecution, this claim 10 element will be examined as “to enclose the green tire inside”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In claims 6 and 10, “fluid supply unit” is a substitute for “means” and invokes 35 U.S.C. 112(f).  Their structures are defined in later claims and specification, so a 35 U.S.C. 112(b) rejection is not required.  The instant specification discloses the “fluid supply unit” comprises “a supply source 9a including a storage tank for the pressurizing fluid F and a pumping driving mechanism, a supply line 9b extending from the supply source 9a, and a detachable portion 9c attached to a tip end of the supply line 9b. Various types of liquid such as hydraulic oil and water and various types of gas such as air can be used as the5 pressurizing fluid F, but a liquid that is non-compressible may be used [0021].” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, and hence its dependent claims 11-12, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification teaches only “the control unit is configured to regulate a supply pressure of the pressurizing fluid F [0021, 0037]”, with no disclosure of apparatus components to perform this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini (US20090008024A1), in view of Mitamura (US6345970B1).
With respect to claim 6, the prior art of Marchini teaches a tire vulcanization device (Fig. 1, item 101), comprising: segments, or circumferential sectors (Fig. 1, items 140a, 140b), respectively attached to an outer circumferential surface of each of a plurality of sector molds disposed in an annular shape [0042]; an upper plate (Fig. 1, item 130b) attached to an upper surface of an upper side mold (Fig. 1, item 132b; [0035-0036]); a lower plate (Fig. 1, item 130a) attached to a lower surface of a lower side mold (Fig. 1, item 132a; [0035-0036]); container rings (Fig. 1, items 151a, 151b) disposed on an outer circumferential side of the segments [0046]; and an upper bolster plate (Fig. 1, thick plate connected with item 103b located above 130b) disposed above the upper plate and connected to the container ring.  
The upper bolster plate is not directly connected to the container ring; however, they are connected to each other as the bolster plate is attached to a closing portion (Fig. 1, item 103b) that acts to support the fluid-operated actuator (Fig. 1, item 152b) and guide the actuator idler arms / control rods (Fig. 1, items 154b, 153b) that drive the container ring [0047].
Marchini teaches moving the bolster plate up and down, which axially moves the upper and lower shells of the mold to opened (Fig. 1) and closed (Fig. 2) positions [0025].  Marchini teaches moving the bolster plate downward [0025], the sector molds being assembled in an annular shape between the upper plate and the lower plate [0044], and the sector molds being closed while being vertically sandwiched between the upper side mold and the lower side mold [0046]. 
Marchini is silent on the pressurizing mechanism configured to move the bolster plate up and down, although one is prima facie obviously required for opening and closing the mold, and to keep the mold closed during the vulcanization process.
However, the prior art of Mitamura teaches a hydraulic control system (Fig. 2) for a tire vulcanization press (Fig. 3), comprising a fluid pressurizing control system that drives a main hydraulic piston (Figs. 2&3, items 26&27) controlling the vertical motion of an upper mold half (Fig. 3, item 36) above the lower half (Fig. 3, item 35) to open and close the mold [Col. 4, lines 19-29].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the tire press hydraulic control system and the piston-type mold driving mechanism, taught by Mitamura, in place of the mold opening and closing system, taught without details by Marchini.  This substitution would predictably result in a known piston-type mold driving mechanism driven by a detailed hydraulic fluid control system, incorporated into the tire vulcanization mold taught by Marchini.
Marchini teaches a connecting body, the upper closing portion (Fig. 1, item 103b), interposed between the upper bolster plate (Fig. 1, thick plate connected with item 103b located above 130b) and the upper container ring (Fig. 1, item 151b) to connect the bolster plate and the container ring; and a fluid-operated actuator (Fig. 2, item 152b) in a state where the container ring (Fig. 1, item 151b) is held slidably in a vertical direction with respect to the bolster plate by the connecting body and a vertical position of the bolster plate is maintained in a mold closed position, by moving the container ring downward with respect to the bolster plate by the fluid-operated actuator, the sector molds being assembled in an annular shape to be closed with the upper side mold pressed against upper surfaces of the sector molds [0044, 0046-0047].  
Marchini is silent on the pressurizing mechanism configured to move the bolster plate up and down, although one is prima facie obviously required for opening and closing the mold, and to keep the mold closed during the vulcanization process.  Marchini is also silent on a fluid supply unit configured to supply a pressurizing fluid, instead teaching a fluid-operated actuator which does not provide details on its operation.
However, the prior art of Mitamura teaches a hydraulic control system (Fig. 2) for a tire vulcanization press (Fig. 3), comprising a fluid pressurizing control system that drives a main hydraulic piston (Figs. 2&3, items 26&27) controlling the vertical motion of an upper mold half (Fig. 3, item 36) above the lower half (Fig. 3, item 35) to open and close the mold [Col. 4, lines 19-29].  The hydraulic control system comprises pumps, boosters, accumulators, and hydraulic lines, inter alia that is configured to deliver fluid to control the hydraulic mold driving mechanism (Fig. 3, item 27).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the tire press hydraulic control system and the piston-type mold driving mechanism, taught by Mitamura, in place of the mold opening and closing system, taught without details by Marchini.  This substitution would predictably result in a known piston-type mold driving mechanism driven by a detailed hydraulic fluid control system, incorporated into the tire vulcanization multi-sector mold taught by Marchini.

With respect to claim 7, Marchini teaches a hydraulic actuator for sliding the container ring to move the mold sectors radially.
Marchini is silent on details for regulating a supply pressure of the pressurizing fluid for the actuator driving the container ring.
However, the prior art of Mitamura teaches a control unit as a hydraulic system (Fig. 1, item 1), comprising a hydraulic unit (Fig. 1, item 2) and a main accumulator circuit (Fig. 1, item 3), configured to regulate a supply pressure of the pressurizing fluid [Col. 3, line 48 – Col. 4, line 13] used to close the tire press (Fig. 2, item 27).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of hydraulic system controls including a hydraulic unit and a main accumulator circuit to supply pressurizing fluid to lower the upper tire mold to the lower mold in addition to controlling the actuators for the container ring to close the mold sectors in the same way in the tire mold apparatus taught by Marchini.
With respect to claim 8, Marchini teaches when the bolster plate is in a standby, or “first work position” above the mold closed position, the container ring is suspended by the connecting body (Fig. 1, item 103b) and is restricted from sliding downward with respect to the bolster plate and held slidably upward, as the circumferential sectors are held apart by the actuator controlling the container ring (Fig. 1, item 151b; [0086]).  Marchini teaches before the pressurizing fluid is supplied in a state where the bolster plate is maintained in a second work position, the mold closed position, the container ring is restricted from sliding upward with respect to the bolster plate and held slidably downward by fluid pressure maintained by the hydraulic actuator driving the container ring [0047].  
With respect to claim 9, Marchini teaches the hydraulic actuators that close the mold radially are “circumferentially distributed” and attached to the closing portion, or connecting body (Fig. 1, item 103b; [0047]).
Therefore, it is prima facie obvious the tire vulcanization device of Marchini, in view of Mitamura, teaches the supply lines configured to supply the pressurizing fluid to hydraulic actuators would be connected to the connecting body at a plurality of locations separated in a circumferential direction.  
With respect to claim 11, Marchini teaches when the bolster plate is in a standby, or “first work position” above the mold closed position, the container ring is suspended by the connecting body (Fig. 1, item 103b) and is restricted from sliding downward with respect to the bolster plate and held slidably upward, as the circumferential sectors are held apart by the actuator controlling the container ring (Fig. 1, item 151b; [0086]).  Marchini teaches before the pressurizing fluid is supplied in a state where the bolster plate is maintained in a second work position, the mold closed position, the container ring is restricted from sliding upward with respect to the bolster plate and held slidably downward by fluid pressure maintained by the hydraulic actuator driving the container ring [0047].  
With respect to claim 12, Marchini teaches the hydraulic actuators that close the mold radially are “circumferentially distributed” and attached to the closing portion, or connecting body (Fig. 1, item 103b; [0047]).
Therefore, it is prima facie obvious the tire vulcanization device of Marchini, in view of Mitamura, teaches the supply lines configured to supply the pressurizing fluid to hydraulic actuators would be connected to the connecting body at a plurality of locations separated in a circumferential direction.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marchini (US20090008024A1), in view of Mitamura (US6345970B1).
With respect to claim 10, the prior art of Marchini teaches a tire vulcanization method, comprising: segments (Fig. 1, item 141) attached respectively to an outer circumferential surface of each of a plurality of sector molds (Fig. 1, item 140b) disposed in an annular shape [0042, 0067]; an upper plate (Fig. 1, item 130b) attached to an upper surface of an upper side mold (Fig. 1, item 132b; [0035-0036]); and a lower plate (Fig. 1, item 130a) attached to a lower surface of a lower side mold (Fig. 1, item 132a; [0035-0036]).
Though Marchini teaches the mold as assembled and ready for tire production, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the steps of attaching the desired inner mold cavity surface sections (items 141, 132b, 132a) to the outer mold sections (items 140b, 130b, 130a) would have been completed in mold preparation prior to production. 
Marchini teaches container rings (Fig. 1, items 151a, 151b) disposed on an outer circumferential side of the segments [0046]; and an upper bolster plate (Fig. 1, thick plate connected with item 103b located above 130b) disposed above the upper plate to which the container ring is connected.
The upper bolster plate is not directly connected to the container ring; however, they are connected to each other as the bolster plate is attached to a closing portion (Fig. 1, item 103b) that acts to support the fluid-operated actuator (Fig. 1, item 152b) and guide the actuator idler arms / control rods (Fig. 1, items 154b, 153b) that drive the container ring [0047].
Marchini teaches mounting a green tire onto the lower side mold in a sideways state (Fig. 1, item 50; [0062, 0065]); assembling the sector molds in an annular shape between the upper plate and the lower plate by moving downward [0044], by an unspecified mold closing mechanism [0025], the bolster plate in a standby position (Fig. 1) to a mold closed position (Fig. 2; [0025]).
Marchini does not detail the mechanism configured to move the bolster plate up and down, although one is prima facie obviously required for opening and closing the mold, and to keep the mold closed during the vulcanization process.
However, the prior art of Mitamura teaches a hydraulic control system (Fig. 2) for a tire vulcanization press (Fig. 3), comprising a fluid pressurizing control system that drives a main hydraulic piston (Figs. 2&3, items 26&27) controlling the vertical motion of an upper mold half (Fig. 3, item 36) above the lower half (Fig. 3, item 35) to open and close the mold [Col. 4, lines 19-29].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the tire press hydraulic control system and the piston-type mold driving mechanism, taught by Mitamura, in place of the mold opening and closing system, taught without details by Marchini.  This substitution would predictably result in a known piston-type mold driving mechanism driven by a detailed hydraulic fluid control system, incorporated into the tire vulcanization mold taught by Marchini.
Marchini teaches closing the sector molds with the sector molds vertically sandwiched between the upper side mold and the lower side mold to enclose the green tire inside (Fig. 2, dashed line positions; [0046]); and vulcanizing the green tire by applying pressure and heat to the green tire [0068-0069], in a state where the bolster plate is moved downward from the standby position and held in the mold closed position by connecting the bolster plate and the container ring with a connecting body interposed between the bolster plate and the container ring and allowing the container ring to be held slidably, by the connecting body [0045-0047], in a vertical direction with respect to the bolster plate, by moving the container ring downward with respect to the bolster plate by fluid-operated actuators (items 152b, 153b, 154b - to the dashed line positions), the sector molds being assembled in an annular shape to be closed with the upper side mold pressed against upper surfaces of the sector molds [0046].  
Marchini teaches a hydraulic actuator for sliding the container ring to move the mold sectors radially.
Marchini is silent on details for regulating a supply pressure of the pressurizing fluid for the actuator driving the container ring.
However, the prior art of Mitamura teaches a control unit as a hydraulic system (Fig. 1, item 1), comprising a hydraulic unit (Fig. 1, item 2) and a main accumulator circuit (Fig. 1, item 3), configured to regulate a supply pressure of the pressurizing fluid [Col. 3, line 48 – Col. 4, line 13] used to close the tire press (Fig. 2, item 27).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of hydraulic system controls including a hydraulic unit and a main accumulator circuit to supply pressurizing fluid to lower the upper tire mold to the lower mold in addition to controlling the actuators for the container ring to close the mold sectors in the same way in the tire mold apparatus taught by Marchini.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Irle (US5492464A), (Fig. 6, items 15, 29; [Col. 7, line 39 – Col. 8, line 23]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742